Citation Nr: 0218807	
Decision Date: 12/31/02    Archive Date: 01/07/03

DOCKET NO.  01-10 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to a disability rating in excess of 30 
percent for post traumatic stress disorder (PTSD), on 
appeal from the initial grant of service connection.

3.  Entitlement to an increased disability rating for a 
service-connected fracture of the semilunar cartilage of 
the right knee, currently evaluated as 20 percent 
disabling.

4.  Entitlement to an increased (compensable) disability 
rating for a service-connected gunshot wound scar of the 
left knee.


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


REMAND

The veteran had active service from May 1944 to April 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision of the 
Fort Harrison, Montana, Department of Veterans Affairs 
(VA) Regional Office (RO). 

Appellate review of the veteran's claims at this time 
would be premature.  In his December 2001 substantive 
appeal, he requested that he be scheduled for a hearing 
before a Member of the Board at the RO.  Accordingly, 
while the Board sincerely regrets the delay, in order to 
afford the veteran due process, this case must be remanded 
to the RO for an appropriate hearing to be scheduled.

The appeal is REMANDED for the following action:

Schedule the veteran for a hearing 
before a traveling Member of the Board, 
in accordance with applicable law.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this REMAND is to comply with all due process 
considerations.

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

		
	P.M. DILORENZO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002). 



